Citation Nr: 0006819	
Decision Date: 03/14/00    Archive Date: 03/17/00

DOCKET NO.  97-27 975	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Entitlement to an effective date earlier than January 28, 
1997, for the grant of service-connected compensation for 
residuals of a right ankle injury.


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


INTRODUCTION

The veteran had active service from January 1968 to July 
1970.

This appeal arises from a July 1997, decision of the Waco, 
Texas, Department of Veterans Affair (VA) regional office 
(RO), which granted service connection for a right ankle 
disability, effective January 28, 1997.

In August 1998, the veteran submitted a notice of 
disagreement with a May 1998 rating decision that denied 
entitlement to service connection for bilateral hearing loss 
and a herniated disc at L5-S1m status post laminectomy with 
posterior body fusion.  The RO issued a statement of the case 
as to these issues in November 1999.  Neither the veteran nor 
his representative has responded to the statement of the 
case.  Since the veteran has not submitted a substantive 
appeal as to these issues, and the RO has not certified the 
issues as being before the Board, the Board will not consider 
them.  38 U.S.C.A. § 7105 (West 1991), 38 C.F.R. § 20.200 
(1999) (an appeal consists of a timely filed notice of 
disagreement, and after a statement of the case has been 
issued, a timely filed substantive appeal); VAOPGCPREC 9-99 
(1999) (the Board may have a duty to permit a veteran to 
submit argument and evidence where it discovers that there is 
no substantive appeal in an issue certified for appeal).


FINDINGS OF FACT

1.  The veteran's claim for service connected compensation 
for residuals of a right ankle injury was received on January 
28, 1997.

2.  Entitlement to service connection for residuals of a 
right ankle injury arose prior to January 28, 1997.



CONCLUSION OF LAW

An effective date earlier than January 28, 1997, for the 
grant of service-connected compensation for residuals of a 
right ankle injury is not warranted.  38 U.S.C.A. § 5110 
(West 1991 & Supp. 1999); 38 C.F.R. § 3.400 (1999)



REASONS AND BASES FOR FINDINGS AND CONCLUSION

The record shows that in August 1973, the veteran submitted 
an application for a program of education or training.  The 
veteran indicated that he never applied for VA disability 
compensation or pension.  

In a deferred rating action in September 1973 the RO noted 
that the veteran had a history of ankle instability in 
service, and determined that an examination was necessary to 
determine whether the veteran was 10 percent disabled.  

On VA examination in November 1973, the veteran reported that 
he had twisted his right ankle while running in 1969.  He 
reported that since service, he had experienced some swelling 
and pain when walking over rough terrain.  On examination 
there was tenderness over the lateral malleolus, but no 
limitation of motion or weakness.  An X-ray examination 
revealed no abnormalities.  The diagnosis was sprain of the 
right ankle joint with recurrent episodes.

In a rating decision dated in December 1973, the RO 
determined that the veteran had a 10 percent service 
connected disability of the right ankle for vocational 
rehabilitation purposes.

On January 28, 1997, the veteran's formal application for 
compensation was received at the RO.

Under the provisions of 38 U.S.C.A. § 5110:

Unless specifically provided otherwise in 
this chapter, the effective date of an 
award based on an original claim, a claim 
reopened after final adjudication, or a 
claim for increase, of compensation, 
dependency and indemnity compensation, or 
pension, shall be fixed in accordance 
with the facts found, but shall not be 
earlier than the date of receipt of 
application therefor. 

(b)(1) The effective date of an award of 
disability compensation to a veteran 
shall be the day following the date of 
the veteran's discharge or release if 
application therefor is received within 
one year from such date of discharge or 
release. 

The provisions of 38 C.F.R. § 3.400:

Except as otherwise provided, the 
effective date of an evaluation  and 
award of pension, compensation or 
dependency and indemnity  compensation 
based on an original claim, a claim 
reopened after final  disallowance, or a 
claim for increase will be the date of 
receipt of the  claim or the date 
entitlement arose, whichever is the later 


The veteran has made several contentions as to why he should 
be awarded an effective date earlier than January 28, 1997.  
First, he has asserted that the December 1973 rating decision 
essentially constitutes a grant of service connection.  
However, the rating decision makes clear that it was only 
made for purposes of Vocational Rehabilitation.  The December 
1973 decision apparently was made in response to the 
veteran's August 1973, application for educational benefits.  
In that application, the veteran made clear that he was aware 
that he had never applied for disability compensation.

A review of the record shows that the veteran did not make a 
claim for compensation until January 28, 1997, when his 
formal claim for benefits was received.  There is nothing in 
the record to suggest that the veteran intended to make a 
formal or informal claim for benefits prior to that date.  
See 38 C.F.R. § 3.155 (1999).  

Under the provisions of 38 C.F.R. § 3.157, an examination 
report can, in some circumstances, serve as an informal claim 
for benefits.  However, the November 1973, VA examination 
could not serve as an informal claim in this case, because 
the provisions of § 3.157 only apply when a claim for 
compensation has previously been allowed or denied.  Brannon 
v. West, 12 Vet. App. 32 (1998).  Neither of those 
circumstances had occurred at the time of the November 1973 
examination.  

The veteran has also asserted that he would have pursued a 
claim if he had been advised to do so by VA personnel.  
However, the veteran has not pointed to any law or regulation 
requiring VA to advise the veteran to file a claim.  He has 
asserted that VA had a duty to assist him by developing his 
claim earlier or by informing him of the steps necessary to 
make a claim.  However, VA's duty to assist does not arise 
until after the veteran has submitted a well-grounded claim.  
38 U.S.C.A. § 5107(a) (West 1991); Morton v. West, 12 Vet. 
App. 477 (1999).  In the instant case the veteran is 
asserting that VA had a duty to assist him prior to 
submitting such a claim.  This assertion is clearly contrary 
to the applicable statute.

The veteran is essentially making an equitable argument.  
That is, he is asserting that VA should establish an earlier 
effective date because of its failure to clearly advise him 
of the steps necessary to pursue his claim.

"Equitable relief is extended sparingly, such as in a case in 
which a claimant has actively pursued judicial remedies but 
has filed defective pleadings, or were a claimant has been 
induced or tricked by his adversary's misconduct."  Pfau v. 
West, 12 Vet. App. 515, 517 (1999) quoting Irwin v. 
Department of Veterans Affairs, 498 U.S. 89 (1990).

The Board is otherwise without jurisdiction to grant 
equitable relief.  A claim for such relief must be raised 
directly to the Secretary of VA.  Suttman v. Brown, 5 Vet. 
App. 127, 138 (1993) (the Court noted that the authority to 
award equitable relief under section 38 U.S.C.A. § 503(a) is 
committed "'to the sole discretion of the Secretary' and that 
the Board is without jurisdiction to review the Secretary's 
exercise of that discretion); see Darrow v. Derwinski, 2 Vet. 
App. 303, 306 (1992).

The veteran is not disputing any of the material facts in 
this case.  To avoid confusion, in a case such as this one, 
where the law and not the evidence is dispositive, the claim 
should be denied or the appeal to the Board terminated 
because of the absence of legal merit or the lack of 
entitlement under the law.  Cf. Fed. R. Civ. P. 12(b)(6) 
("failure to state a claim upon which relief can be 
granted").  Sabonis v. Brown, 6 Vet. App. 426, 430 (1994); 
see also Giancaterino v. Brown, 7 Vet. App. 555, 561 (1995) 
(construing Sabonis, supra). 



ORDER

An effective date earlier than January 28, 1997, for the 
grant of service-connected compensation for residuals of a 
right ankle injury is denied.



		
	Mark D. Hindin
	Member, Board of Veterans' Appeals



 

